Citation Nr: 1223468	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for schizophrenia reaction undifferentiated type, with major depression.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of individual unemployability due to service connected disabilities (TDIU) has been raised by the record based on a statement in a December 2009 notice of disagreement (NOD). The Veteran reported that he was let go from his job in 2009, unable to find any work, and went on retirement because he did not feel he could perform another job. A TDIU claim is part of an increased rating claim when such a claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). Further, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. Thus, the Board will accept jurisdiction over the TDIU claim as part and parcel of the appealed claim for an increased rating for lumbosacral strain. Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an increased rating for schizophrenia reaction undifferentiated type, with major depression must be remanded for readjudication to obtain a new VA examination, additional relevant records of treatment, and for development and readjudication of the raised claim for a TDIU, which is part and parcel of his increased rating claim.

As noted above, part and parcel of the Veteran's current appeal is a claim for a TDIU. The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

The Veteran must be provided notice with respect to his claim for a TDIU in accordance with the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c).

The most recent VA treatment records in the claims file are dated October 2009. In a December 2009 NOD, the Veteran indicated that he received additional VA treatment for depression during December 2009. In adjudicating the Veteran's claims for an increased rating for schizophrenia reaction undifferentiated type, with major depression and for a TDIU, the RO/AMC must obtain all relevant records of VA treatment from October 2009 forward. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In an October 2009 VA examination report, the examiner reported that the Veteran denied any suicidal ideation, any plans, or intent. In a December 2009 NOD, the Veteran indicated that he thought he would be better off dead and had thought about ending his life. A new VA examination is required to ascertain the material change in the Veteran's condition. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

In addition, the Veteran must be provided an examination and opinion as to whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. See 38 U.S.C.A. § 5103A(d) (VA examinations); 38 C.F.R. § 4.16 (TDIU).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the issue of entitlement to a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. The Veteran must be apprised of what the evidence must show to support a claim for a TDIU, and the division of responsibility between him and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for schizophrenia reaction undifferentiated type, with major depression from December 2008 to the present.

* The records sought must include all potentially relevant records of VA treatment from October 2009 forward.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available relevant medical records have been received, associate these records with the claims folder and arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is 1) to determine the current severity of the Veteran's service-connected schizophrenia reaction undifferentiated type, with major depression, and 2) to determine whether the Veteran is precluded from securing and following a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* The VA examiner must review reports of any subsequently received records of private medical examination.


* The examiner will be advised of the Veteran's service-connected disability, which is, at the time of this Board remand, schizophrenia reaction undifferentiated type, with major depression.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The results of any additional examinations must be associated with the claims folder.

* The examiner must provide findings as to the impact of the Veteran's disability on his social and occupational functioning and his ordinary activities of daily living.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

* The examiner must take an occupational history from the Veteran.

* The examiner must take an educational history from the Veteran.

* The examiner must conduct any examination of the Veteran as needed to determine whether the Veteran is unemployable by reason of his service-connected disabilities.

* For the time period since the veteran maintained gainful employment forward, the examiner must provide an opinion as to whether the veteran has been unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities.

* If the examiner finds that the Veteran is unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities, he or she must indicate the time frame during which the Veteran became unable to do so. Additionally, the examiner is to specifically address in his or her conclusion the severity of the service-connected schizophrenia reaction undifferentiated type, with major depression.

* The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4.	 Readjudicate the issue on appeal. 

* Readjudication must include consideration of the Veteran's claim for a TDIU.
* Readjudication must include consideration of the issue of a rating in excess of 50 percent for schizophrenia reaction undifferentiated type, with major depression.

* If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



